DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 08th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 5, 7-13, 17, 19 and 22-23 were amended; and claims 2-4, 14, 16, 18, and 21 were cancelled. Claims 1, 5-13, 15, 17, 19-20, and 22-23 are currently pending.
 Claim 1 was objected to because of informalities. Claim 1 has been amended. The objection of claim 1 has been overcome and is withdrawn.
Claims 2-13 were rejected under 35 U.S.C. 112(b) as being indefinite. The claims have been amended to overcome the rejections. The rejections under 35 U.S.C. 112(b) have been withdrawn.
Reasons for Allowance
Claims 1, 5-13, 15, 17, 19-20, and 22-23 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 4, which inherited the limitations of former claims 1-3. The reasons for allowance of former claim 4 were indicated in the previous Office Action.
Claims 8 and 17 have been rewritten in independent form including all of the limitations of the base claims and of intervening claims. The reasons for allowance of claims 8 and 17 were indicated in the previous Office Action.
Claim 1 also has been amended to overcome the objection.
Claims 5-7, 9-13, 15, 19-20, and 22-23 are dependent from the allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828